COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In re American General Life Insurance Company, American
                            Home Assurance Company, National Union Fire Insurance
                            Company of Pittsburgh, PA., and The United States Life
                            Insurance Company of the City of New York, Relators

Appellate case number:      01-19-00298-CV

Trial court case number:    2017-19016

Trial court:                333rd District Court of Harris County

        On April 24, 2019, relators, American General Life Insurance Company, et al.
(“AIG”), filed a petition for writ of mandamus. The petition seeks to vacate the second
part of the respondent trial judge’s April 3, 2019 order compelling AIG, within 21 days, to
“[t]ender the 19 documents, unredacted, in camera to the Court so that the Court can
determine what documents, or portions thereof, are purely factual (non-privileged), and
confirm that only CSI [Confidential Supervisory Information] has been redacted.” AIG
filed a sworn record and attached an appendix to the petition with a Rule 52.3(j) record
certification and a Rule 52.7(a)(2) statement. See TEX. R. APP. P. 52.3(j), 52.7(a)(1), (2).
        With the petition, AIG also filed an “Emergency Motion for Temporary Relief in
Light of April 24, 2019 Deadline” seeking a stay of the second part of the respondent’s
April 3, 2019 order described above with the 21-day deadline ending April 24, pending
disposition of this petition, with the required certificate of compliance. See TEX. R. APP.
P. 9.2(c)(4)(A), 52.10(a). AIG claims that this stay is necessary to preserve its rights and
to avoid having to choose between violating the Federal Reserve’s CSI regulations or the
trial court’s order. The Court denies AIG’s emergency motion for temporary relief.
        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.
        It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley____
                     Acting individually  Acting for the Court
Date: _April 25, 2019___